Citation Nr: 1449673	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-11 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for private medical care provided from February 16, 2012, to February 17, 2012.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  



FINDINGS OF FACT

1.  The Veteran is not service connected for any disability.
 
2.  On February 16, 2012, the Veteran was taken by a private ambulance to South Georgia Medical Center for treatment of a head injury. 

3. The Veteran had enrolled in the VA health care system but had not sought care from VA for the 24 month period prior and up to February 16, 2012.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at South Georgia Medical Center from February 16, 2012, to February 17, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's duties to notify and assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). However, those duties do not apply to claims such this one that falls within the parameters of 38 U.S.C.A Chapter 17.  38 C.F.R. §§ 17.123-17 .132 (2013); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002) (VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter).

Notwithstanding the inapplicability of the notice and development provisions, the Board finds that the agency of original jurisdiction effectively explained to the Veteran the basis for denial of payment or reimbursement for February 2012 private medical expenses.  Moreover, the Veteran has been provided the opportunity to submit written statements and related evidence in support of his medical reimbursement claim.  VA has obtained the records regarding the medical treatment in question and the Veteran's statements regarding that treatment and why payment or reimbursement should be authorized.

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist the Veteran in the development of the claim.

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002). 

VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2013).  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The VAMC determined there was no VA claims file and that the Veteran was not service connected for any disability.  Further, the Veteran has not provided any evidence or assertion of any service-connected disability.  Accordingly, the Board finds that service connection was not in effect for any disability in September 2012, and the Veteran is not entitled to payment or reimbursement under 38 U.S.C.A. § 1728. 

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002).  To be eligible for reimbursement, the Veteran has to meet all nine requirements set forth in 38 C.F.R. § 17.1002.  One requirement is that the Veteran be enrolled in the VA health care system and have received medical services under the authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of emergency treatment by a non-VA provider.  38 C.F.R. § 17.1002 (d) (2013).  The VA Medical Center conceded that the Veteran was enrolled in the VA healthcare system, but has found that the Veteran did not receive medical treatment from VA in the 24-month period before February 16, 2012.  While the Veteran states he enrolled in the VA health care system, and he was receiving care from VA as of February 23, 2012, he does not assert or claim that he has received any VA care from for the period from February 16, 2010, to February 16, 2012, and there is no evidence in the file to suggest that he has received VA care in that time period.

Accordingly, although the Board finds that the Veteran was enrolled in the VA health care system, for at least six months prior to February 16, 2012, the Board also finds that the Veteran did not receive medical care from the VA health care system in the 24-month period preceding the services rendered by the private medical providers from February 16, 2012, to February 17, 2012.  As there is no evidence that the Veteran meets one of the necessary requirements of § 1725, the Board finds that the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1725.

In reaching this decision, the Board is sympathetic to the Veteran's contentions. Nevertheless, the Board lacks the discretion to award medical care benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that payment or reimbursement of unauthorized medical expenses is not permitted where the Veteran has no service-connected disability and has not received VA treatment within the 24-month period prior to the private treatment for which payment or reimbursement is requested.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement for private medical care provided from February 16, 2012, to February 17, 2012 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


